EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Glenn Kubota (Reg. No.: 44,197) on July 1, 2021.

The application has been amended as follows: 

1. (Currently Amended) A touch panel comprising:
a plurality of drive lines, each drive line configured to receive a separate stimulation signal and drive the touch panel to detect an object proximate to a surface of the touch panel; and
a plurality of sense lines, each sense line divided into multiple directly adjacent and electrically separated strips continuously formed along their length and configured to increase a number of electric fringe fields formed between the stimulated drive lines and the sense lines and maintain at least a predetermined ratio between a change in mutual capacitance formed between a drive line and the sense line due to the proximate object, and a negative capacitance on the sense line due to the proximate object;
wherein the change in mutual capacitance is greater than the negative capacitance.

In the interview discussing the amendment Applicant was concerned the amendment may be misinterpreted such that the directly adjacent lines are being shorted.
Examiner notes at least Figs. 5 and 6 of the specification as filed support directly adjacent lines that are not shorted together where they are in strips. 
The amendment to include “directly” adjacent language is simply to clarify there are no intervening lines.


Allowable Subject Matter
Claims 1-10 and 12-14 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record teaches a plurality of sense lines divided into multiple strips (see at least Fig. 17 of Edwards et al. USPN 2009/0273572).
However, the prior art of record fails to teach or suggest Applicant’s specifically claimed “touch panel comprising:
a plurality of drive lines, each drive line configured to receive a separate stimulation signal and drive the touch panel to detect an object proximate to a surface of the touch panel; and
a plurality of sense lines, each sense line divided into multiple directly adjacent and electrically separated strips continuously formed along their length and configured to increase a number of electric fringe fields formed between the stimulated drive lines and the sense lines and maintain at least a predetermined ratio between a change in mutual capacitance formed between a drive line and the sense line due to the proximate object, and a negative capacitance on the sense line due to the proximate object;
wherein the change in mutual capacitance is greater than the negative capacitance” (see at least claim 1 – emphasis added).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
paragraph [0030] of Park (USPN 2004/0033664) teaches a general understanding that there is a distinction between “adjacent” and “directly adjacent” in the art.
		
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO J XAVIER whose telephone number is (571)270-7688.  The examiner can normally be reached on M-F 530am-2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Antonio Xavier/Primary Examiner, Art Unit 2623